               Case 20-10343-LSS             Doc 5405        Filed 06/23/21        Page 1 of 1




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                                Chapter 11

BOY SCOUTS OF AMERICA AND                                             Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,
                                                                      Jointly Administered
                           1
                 Debtors

NOTICE OF WITHDRAWAL OF APPEARANCE OF COUNSEL AND REQUEST FOR
     REMOVAL FROM ELECTRONIC AND PAPER NOTICING MATRIX

         PLEASE TAKE NOTICE that, pursuant to Rule 9010-2(b) of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware, Vivian A. Houghton hereby withdraws as counsel for the Estate of Sherrye B. Howell

in the above-captioned cases and would show in support thereof that this estate has no

controversy pending before this Court and he certifies that the estate, by its Executor, consents to

this withdrawal.       The undersigned further requests that the Clerk of the United States

Bankruptcy Court for the District of Delaware, or any claims or noticing agent appointed in these

cases, remove him from the electronic and paper noticing matrix for the above-captioned cases.

         PLEASE TAKE NOTICE that Vivian A. Houghton represents no other Creditors in these

cases.

Dated: June 7, 2021                                          /s/ Vivian A. Houghton
                                                             Vivian A. Houghton, Esquire
                                                             800 West Street, 1st Floor
                                                             Wilmington, DE 19801
                                                             TEL: (302) 658-0518
                                                             FAX: (302) 658-5731
                                                             bankruptcy@vivianhoughton.com

         1
            The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax
identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The
Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
